             Case 1:20-cv-00426-DAD-EPG Document 160 Filed 01/12/21 Page 1 of 2


 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     U.S. Department of Justice
 2   Environment & Natural Resources Division
 3
     NICOLE M. SMITH, Trial Attorney (CA Bar No. 303629)
 4   150 M St. NE, Washington, D.C. 20002
     Tel: (202) 305-0368
 5
     LESLEY LAWRENCE-HAMMER, Senior Trial Attorney (DC Bar No. 982196)
 6
     EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
 7   999 18th Street, South Terrace – Suite 370, Denver, CO 80202
     Tel: (303) 844-1368 (Lawrence-Hammer); Tel: (303) 844-1381 (McDonald)
 8
     Attorneys for Federal Defendants
 9
                                 UNITED STATES DISTRICT COURT
10
11                       FOR THE EASTERN DISTRICT OF CALIFORNIA

12
13
      THE CALIFORNIA NATURAL                     No. 1:20-cv-00426-DAD-EPG
14    RESOURCES AGENCY, et al.,
                                                 ORDER GRANTING
15                                               FEDERAL DEFENDANTS’ UNOPPOSED
                       Plaintiffs,               MOTION TO EXTEND THE DEADLINE
16
                                                 TO RESPOND TO PLAINTIFFS’
17              v.
                                                 MOTION TO COMPLETE AND
                                                 SUPPLEMENT THE RECORDS
18    WILBUR ROSS, in his official capacity as
      Secretary of Commerce, et al.,
19                                               Hearing date: January 29, 2021
                                                 Time: N/A
20                     Defendants.
                                                 Judge: Hon. Dale A. Drozd
21
                                                 Courtroom 5, 7th Floor
22                                               2500 Tulare Street
                                                 Fresno, CA 93721
23
24
25   /////

26   /////

27   /////

28   /////

     Order                                                                        1
     Case No. 1:20-cv-00426-DAD-EPG
             Case 1:20-cv-00426-DAD-EPG Document 160 Filed 01/12/21 Page 2 of 2


 1
              Upon consideration of Federal Defendants’ Unopposed Motion to Extend the Deadline to
 2
     Respond to Plaintiffs’ Motion to Complete and Supplement the Records, and finding good cause
 3   shown, the Court establishes the following schedule:
 4       •    Federal Defendants will file their response to Plaintiffs’ Motion to Complete and
 5            Supplement the Records (Doc. Nos. 149; 158) by February 12, 2021.
 6       •    Intervenor-Defendants’ responses to Plaintiffs’ Motion shall be due on February 16,
 7            2021.
 8       •    Any reply will be filed by March 8, 2021.
 9
     IT IS SO ORDERED.
10
        Dated:        January 11, 2021
11                                                     UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
